Citation Nr: 1039208	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional cardiac disability claimed to result from a 
hospitalization in a Department of Veterans Affairs Medical 
Center (VAMC) from April 17, 2005, to May 4, 2005.  



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of January 
2008.  In March 2010, the veteran appeared at a Board hearing 
held at the RO (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The veteran was hospitalized in a VAMC from April 17, 2005, to 
May 4, 2005, for coronary artery bypass graft surgery.  He 
contends that he suffers from additional cardiac disability, 
including a leaky valve and congestive heart failure, as a result 
of that surgery.  

Compensation or DIC shall be awarded for a qualifying additional 
disability or death of a veteran in the same manner as if the 
additional disability or death were service connected.  Such is 
considered a qualifying additional disability or death under the 
law if it is not the result of the veteran's own willful 
misconduct and the disability or death was caused by VA hospital 
care, medical or surgical treatment, or examination, and the 
proximate cause of the additional disability or death was 
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the surgery 
upon which the claim for benefits is based with the physical 
condition after the surgery. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical 
treatment resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish cause.  
38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).  The proximate cause of disability is the action or 
event that directly caused the additional disability, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d). 

In addition to proximate cause, it must also be shown that (1) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See 
also VAOPGCPREC 5-01.

To determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations from 
the requirements of § 17.32 of this chapter that are immaterial 
under the circumstances of a case will not defeat a finding of 
informed consent.  Consent may be express (i.e., given orally or 
in writing) or implied under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency situations.  

Similarly, in determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  Under 
38 C.F.R. § 17.32(c), informed consent includes, inter alia, an 
explanation of "reasonably foreseeable associated risks, 
complications or side effects."  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  

Although a VA opinion was obtained in January 2008, along with an 
addendum in January 2010, the opinion did not determine whether 
the Veteran had any additional disability resulting from the 
surgery, to include a "leaky valve" and congestive heart 
failure.  In addition, the opinion did not address the question 
of foreseeability or informed consent.  Thus, the opinion is 
inadequate, and an opinion addressing these questions must be 
obtained.  

Additionally, with respect to informed consent and 
foreseeability, the records of the Veteran's hospitalization note 
that on April 17, 2005, two documents-a Disclosure of Risks and 
an Informed Consent-were "scanned into Vista Imaging; see 
attachment."  The attachments, however, were not included with 
the hospital records on any of the several occasions when the 
hospital records have been obtained.  In order to assess whether 
the Veteran was provided with informed consent, and whether any 
additional disability was reasonably foreseeable, these scanned 
documents should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Disclosure of Risks and 
Informed Consent attachments which were 
signed at the New Orleans VAMC and scanned 
into Vista Imaging on April 17, 2005, 
according to a notation by a medical clerk 
entered on that date.  

2.  Thereafter, refer the claims files, and a 
copy of this REMAND, to a physician (i.e., 
M.D. or D.O.), not affiliated with the SE 
Louisiana or Gulf Coast Veterans Healthcare 
Systems, for an opinion as to whether there 
was and, if so, whether there was additional 
disability caused by VA treatment during a VA 
hospitalization from April 17, 2005, to May 
4, 2005, and, if so, whether VA fault 
involved, and whether the condition was 
foreseeable, and whether the Veteran gave 
informed consent.  The opinion should address 
the following questions:

A.  Additional disability due to VA treatment
*  Was there additional disability resulting 
from the hospitalization, to include a 
"leaky valve" and congestive heart failure, 
diagnosed after discharge?
*  If so, was the additional disability 
caused by VA treatment, as opposed to natural 
progress? 

B.  VA fault
*  Did any additional disability result from 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
furnishing the hospital care, medical or 
surgical treatment?  
*  Did VA fail to exercise the degree of care 
that would be expected of a reasonable 
health-care provider in treating the 
veteran's symptoms? 

C.  Foreseeability and informed consent
*  Was the additional disability an event 
that was not reasonably foreseeable?  I.e., 
would a reasonable health care provider have 
foreseen a risk of any specific additional 
disability found?  The event need not be 
completely unforeseeable or unimaginable but 
must be one that a reasonable health care 
provider would not have considered to be an 
ordinary risk of the treatment provided.  
*  Was the risk of the additional disability 
the type of risk that a reasonable health 
care provider would have disclosed in 
connection with the informed consent 
procedures?  

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The complete rationale for 
all opinions expressed should be 
provided.  

3.  Thereafter, adjudicate the issue of 
entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional cardiac disability, 
including a leaky valve and congestive heart 
failure, claimed to result from treatment 
received during a hospitalization in a VAMC 
from April 17, 2005, to May 4, 2005.  If the 
claim is denied, furnish the Veteran with a 
supplemental statement of the case, and 
provide an opportunity for response, before 
the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


